7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Surgit Singh KOONER, Defendant-Appellant.
No. 92-6485.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992.Decided:  October 4, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Surgit Singh Kooner, Appellant Pro Se.
E. Thomas Roberts, Assistant United States Attorney, for Appellee.
D.Md.
AFFIRMED
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Surgit Singh Kooner appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we deny Kooner's motion for appointment of counsel and affirm on the reasoning of the district court.  United States v. Kooner, Nos.  CR-86-364-R;  CA-92-844-R (D. Md. Mar. 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Kooner's motion concerns the applicability of parole guidelines as opposed to the legality of his conviction and sentence, it is not cognizable under 28 U.S.C. § 2255, and must be brought under 28 U.S.C. § 2241 (1988) in the jurisdiction of his custodian following the exhaustion of administrative remedies under 28 C.F.R. § 2.19(c) (1991).   See Chatman-Bey v. Thornburgh, 864 F.2d 804, 808-10 (D.C. Cir. 1988) (en banc);   United States v. Snow, 748 F.2d 928, 933-34 (4th Cir. 1984);  United States v. Legrano, 639 F.2d 17, 18 (4th Cir. 1981)